Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered November 19, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4½to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The reliable identification testimony of both the purchasing and “ghost” undercover officers was corroborated by testimony that upon the arresting officer’s approach, defendant discarded prerecorded buy money and additional drugs. Concur—Nardelli, J.P., Andrias, Ellerin and Friedman, JJ.